Citation Nr: 0715385	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  02-01 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
with arthritis, currently evaluated as 40 percent disabling.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel



INTRODUCTION

The veteran had periods of active duty from September 1962 to 
July 1975, including honorable combat service in the Republic 
of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which continued a 20 percent rating for 
the veteran's low back disability.  In a November 2002 rating 
decision, the RO increased the rating to 40 percent, but the 
veteran continues his appeal specifically requesting that a 
higher rating be assigned.

The Board notes that the veteran had a number of issues 
previously on appeal.  In September 1999, he voiced 
satisfaction with the RO's action on each claim and withdrew 
his appeal.  As such, the only issue before the Board for 
adjudication at this time is entitlement to a higher rating 
for the veteran's back disability.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has intervertebral disc syndrome of the 
lumbar spine with characteristic pain, demonstrable muscle 
spasm and bilateral absent ankle jerk.  He experiences little 
symptom relief, if any.


CONCLUSION OF LAW

Criteria for a 60 percent rating for lumbosacral strain with 
arthritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran requested that the rating for his low back 
disability be increased in January 2001 because he was 
experiencing excruciating pain that limited his ability to 
perform his work duties as a prison guard.  Treatment records 
show that he had participated in conservative treatment for 
low back pain for many years and in 2001 began more 
aggressive treatment which eventually led to surgical 
intervention in November 2001.  Unfortunately, the veteran 
has not experienced a decrease in symptoms since his surgery.

The Board notes that the veteran was awarded a total 
disability rating based on individual unemployability in a 
January 2002 rating decision.  That rating became effective 
in February 2001, when the evidence shows that the veteran 
stopped working.  As such, this decision does not contemplate 
the assignment of a rating based on extra-schedular criteria.

The veteran is currently assigned a 40 percent rating for his 
back disability under 38 C.F.R. § 4.71a, Diagnostic Code 
5295, for lumbosacral strain with marked limitation of 
motion.  The 40 percent rating is the highest rating 
available under Diagnostic Code 5295.

At the time the veteran filed his claim, 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, allowed for the assignment of a 40 
percent rating when there was evidence of severe limitation 
of motion in the lumbar spine.  The 40 percent rating is the 
highest schedular rating based on limitation of motion.

38 C.F.R. § 4.71a, Diagnostic Code 5293, was the only avenue 
to assign a rating higher than 40 percent for a lumbar 
disability within the Schedule of Ratings at the time the 
veteran filed his claim.  Specifically, a 60 percent rating 
may be assigned when the evidence shows pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy and characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.

During the course of this appeal, the schedular criteria for 
rating intervertebral disc syndrome were amended.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002) (effective September 
23, 2002), codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).  Under the schedular requirements which became 
effective on September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) began being evaluated 
based upon either the total duration of incapacitating 
episodes over the past twelve months or a combination of 
separate evaluations of chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities under Section 4.25, whichever method resulted in 
the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, effective September 23, 2002.  Specifically, 10 
percent evaluation is assigned when there is evidence of 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months; a 20 percent evaluation is assigned when there is 
evidence of incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past twelve months; a 40 percent evaluation is assigned when 
there is evidence of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months; and, a 60 percent evaluation 
is assigned when there is evidence of incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.  

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 38 C.F.R. § 4.71a, 
Note 1 following Diagnostic Code 5293, effective September 
23, 2002.  With regard to evaluations on the basis of chronic 
manifestations, orthopedic disabilities are evaluated using 
the rating criteria for the most appropriate orthopedic 
diagnostic code or codes; neurologic disabilities are 
evaluated separately using the rating criteria for the most 
appropriate neurologic diagnostic code or codes.  See 38 
C.F.R. § 4.71a, Note 2 following Diagnostic Code 5293, 
effective September 23, 2002.  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment is evaluated on the basis of chronic orthopedic 
and neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  See 38 C.F.R. § 4.71a, Note 3 following Diagnostic 
Code 5293, effective September 23, 2002.  

Additionally, effective September 26, 2003, all rating 
criteria applicable to the diseases and injuries of the spine 
under 38 C.F.R. § 4.71a were amended, including criteria for 
rating intervertebral disc syndrome.  See 68 Fed. Reg. 51. 
454 (August 27, 2003) codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2004).  The amendment changed 
the diagnostic code numbers used for all spine disabilities 
and instituted the use of a general rating formula for 
diseases and injuries of the spine for the new Diagnostic 
Codes 5235 to 5243 unless 5243 is evaluated under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes as outlined above under the 
discussion of Diagnostic Code 5293 (Intervertebral Disc 
Syndrome is redesignated as Diagnostic Code 5243).  

The general rating formula is as follows: 

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:

Unfavorable ankylosis of the entire spine 
.....................100

Unfavorable ankylosis of the entire 
thoracolumbar spine......50

Unfavorable ankylosis of the entire cervical 
spine; or
forward flexion of the thoracolumbar spine 30 
degrees or 
less; or favorable ankylosis of the entire 
thoracolumbar
spine..................................................................40

Forward flexion of the cervical spine 15 
degrees or less;
or, favorable ankylosis of the entire cervical 
spine............30

Forward flexion of the thoracolumbar spine 
greater than 
30 degrees but not greater than 60 degrees; 
or, forward
flexion of the cervical spine greater than 15 
degrees but not
greater than 30 degrees; or, the combined 
range of motion
of the thoracolumbar spine not greater than 
120 degrees; or,
the combined range of motion of the cervical 
spine not
greater than 170 degrees; or, muscle spasm or 
guarding
severe enough to result in an abnormal gait or 
abnormal
spinal contour such as scoliosis, reversed 
lordosis, or
abnormal kyphosis...................................................20

Forward flexion of the thoracolumbar spine 
greater
than 60 degrees but not greater than 85 
degrees; or,
forward flexion of the cervical spine greater 
than 30
degrees but not greater than 40 degrees; or, 
combined
range of motion of the thoracolumbar spine 
greater than
120 degrees but not greater than 235 degrees; 
or, 
combined range of motion of the cervical spine 
greater
than 170 degrees but not greater than 335 
degrees; or,
muscle spasm, guarding, or localized 
tenderness not
resulting in abnormal gait or abnormal spinal 
contour; or,
vertebral body fracture with loss of 50 
percent or 
more of the height...................................................10

Finally, the Board notes that 38 C.F.R. §§ 4.40 and 4.45 
require the Board to consider a veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation 
of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996).  The Court interpreted these regulations 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that all 
complaints of pain, fatigability, etc., shall be considered 
when put forth by a veteran.  In accordance therewith, and in 
accordance with 38 C.F.R. § 4.59, which requires 
consideration of painful motion with any form of arthritis, 
the veteran's reports of pain have been considered in 
conjunction with the Board's review of the limitation of 
motion diagnostic codes.

The medical evidence shows that the veteran had chronic back 
pain with radicular symptoms consistent with an L5 
denervation/reinnervation process as well as significant 
facet joint hypertrophy at the L5-S1 level and generalized 
disc bulging at L4-L5 in October 2001.  Surgical intervention 
was recommended and, in November 2001, the veteran underwent 
posterior lumbar decompression with bilateral foraminotomies 
at the L4-L5 level with complete discectomy and the placement 
of hardware.  He participated in occupational therapy and 
physical therapy for quite some time without much 
improvement.  

Magnetic resonance imaging (MRI) performed in February 2004 
showed bilateral L3-L4 neural foraminal narrowing and right 
L5-S1 neural foraminal narrowing.  The veteran began 
treatment at the pain clinic in September 2004, but continued 
to have complaints of low back pain, radiating pain into the 
lower extremities, and decreased mobility.

MRI performed in February 2006 showed mild L3-L4 and L5-S1 
broad-based disc bulging that did not cause central spinal 
stenosis as well as right L5-S1 neural foraminal narrowing.  
The L4-L5 level was noted to have a partial bony fusion at 
the surgical site.  The veteran again enrolled in physical 
therapy in April 2006.

In August 2006, the veteran underwent VA examination and was 
found to have lumbar flexion to 85 degrees with pain at 45 
degrees, extension to 25 degrees with pain at 15 degrees, and 
bilateral bending to 25 degrees with pain at 15 degrees.  He 
had paraspinal muscle spasm and bilateral absent ankle jerk.  
X-rays showed degenerative disc disease at the L4-L5 and L5-
S1 levels.  The examiner diagnosed lumbar strain with 
arthritis as well as intervertebral disc disease at the L4-L5 
level with herniated nucleus pulposus.

The Board notes at this juncture that VA's General Counsel 
has held that, where a law or regulation changes during the 
pendency of a claim for an increased rating, VA should first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for VA to 
apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, 
however, the retroactive reach of the new regulation under 38 
U.S.C.A. § 5110(g) can be no earlier than the effective date 
of the change.  See VAOPGCPREC 3-2000 (Apr. 10, 2000); see 
also 38 C.F.R. § 3.114.  

After a complete review of the record evidence in the light 
most favorable to the veteran, the Board finds that the 
rating criteria in effect at the time he filed his claim is 
more favorable.  Specifically, a rating higher than 40 
percent cannot be assigned under current rating criteria 
because the veteran does not have ankylosing of the entire 
spine nor has he described ever having incapacitating symptom 
episodes.  Accordingly, the Board's discussion from this 
point forward will be limited to rating criteria in effect in 
2001.

The medical evidence reveals that the veteran has 
degenerative disc disease of the lumbar spine with pain and 
severely limited motion.  As such, he is entitled to a 40 
percent rating under Diagnostic Code 5292 for severe 
limitation of motion in the lumbar spine.  Because there is 
current evidence of intervertebral disc syndrome with 
characteristic pain, demonstrable muscle spasm and bilateral 
absent ankle jerk, the higher rating of 60 percent may be 
assigned under Diagnostic Code 5293.  This is not in addition 
to the rating for limitation of motion because the evaluation 
of the same disability under various diagnoses is to be 
avoided.  See 38 C.F.R. § 4.14.

It Board points out at this juncture that it is the defined 
and consistently applied policy of VA to administer the law 
under a broad interpretation, consistent, however, with the 
facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

Given the evidence as outlined above, the Board finds that 
the veteran currently meets criteria for assignment of a 60 
percent rating based on the medical findings with respect to 
intervertebral disc syndrome of the lumbar spine.  The Board 
points out that VA will handle cases affected by a change in 
medical findings or diagnosis so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and regulations governing disability compensation 
and pension.  See 38 C.F.R. § 3.344(a).  Thus, when 
considering that the veteran's symptomatology has been 
essentially consistent since he submitted his claim in 2001 
and resolving all reasonable doubt in favor of the veteran, 
the Board finds that the assignment of the more favorable 60 
percent evaluation should be assigned for the entire period 
in question.  This is the highest possible schedular rating 
for a lumbar spine disability.


ORDER

A 60 percent rating for lumbosacral strain with arthritis is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


